 



Exhibit 10.1
July 19, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below increase to its Commitment by $100,000,000 (for an
aggregate maximum Commitment of not more than $400,000,000).
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

              Very truly yours,
 
            Citibank, N.A.
 
       
 
  By:   /s/ Carolyn Kee
 
       
 
  Name:   Carolyn Kee
 
  Title:   Authorized Signatory

 



--------------------------------------------------------------------------------



 



June 6, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below agrees to increase its Commitment by $100 million (for an
aggregate maximum Commitment of not more than $400 million).
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

              Very truly yours,
 
            JPMorgan Chase Bank, N.A.
 
       
 
  By:   /s/ Thomas T. Hou
 
       
 
  Name:   Thomas T. Hou
 
  Title:   Executive Director

 



--------------------------------------------------------------------------------



 



June 19, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below increase to its Commitment by $50,000,000 (for an
aggregate maximum Commitment of not more than $200,000,000).
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

              Very truly yours,
 
            HSBC Bank USA, NA
 
       
 
  By:   /s/ Thomas A. Foley
 
       
 
  Name:   Thomas A. Foley
 
  Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



July 2, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below increase to its Commitment by $50,000,000.00 (for an
aggregate maximum Commitment of not more than $200,000,000.00).
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

                  Very truly yours,    
 
                Merrill Lynch Bank USA    
 
           
 
  By:
Name:   /s/ Louis Alder
 
Louis Alder    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



July 3, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below increase to its Commitment by $50,000,000 for an
aggregate maximum Commitment of not more than $200,000,000.
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

                  Very truly yours,    
 
                Morgan Stanley Bank    
 
           
 
  By:
Name:   /s/ Daniel Twenge
 
Daniel Twenge    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



July 18, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below increases its Commitment by $50 million (for an aggregate
maximum Commitment of not more than $200 million).
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

                  Very truly yours,    
 
                UBS Loan Finance LLC    
 
           
 
  By:   /s/ Irja R. Otsa
 
   
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:   /s/ David D. Julie
 
   
 
  Name:   David D. Julie    
 
  Title:   Associate Director    

 



--------------------------------------------------------------------------------



 



July 12, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below increases its Commitment by $34,000,000 (for an aggregate
maximum Commitment of not more than $134,000,000).
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

                  Very truly yours,    
 
                Banco Bilbao Vizcaya Argentaria S.A.    
 
           
 
  By:
Name:   /s/ Emilio de las Heras
 
Emilio de las Heras    
 
  Title:   Head of New York    
 
           
 
  By:
Name:   /s/ John Martini
 
John Martini    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



July 20, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below increase to its Commitment by $33,333,333 (for an
aggregate maximum Commitment of not more than $133,333,333).
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

                  Very truly yours,    
 
                Bank of America, N.A.    
 
           
 
  By:
Name:   /s/ David L. Catherall
 
David L. Catherall    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



July 25, 2007
Citibank, N.A.,
390 Greenwich
New York, NY 10013
Fax: (646) 843-3644
Attention: Nikhil Arora
PepsiCo, Inc.
Ladies and Gentlemen:
     Reference is made to the Five-Year Credit Agreement, dated as of May 22,
2006 (as amended or modified from time to time, the “Credit Agreement,” terms
defined therein and not otherwise defined herein being used herein as defined
therein), among PepsiCo, Inc., a North Carolina corporation (the “Company”), the
Lenders (as defined in the Credit Agreement) parties thereto, Citibank, N.A., as
agent for the Lenders (the “Agent”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers, and JPMorgan Chase Bank, N.A.,
as syndication agent. Terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.
     Pursuant to Section 2.05(c)(iv) of the Credit Agreement, the Lender named
below hereby notifies the Agent as follows:
The Lender named below does consent increase to its Commitment by $33,333,333.33
to an aggregate maximum Commitment of not more than $133,333,333.33.
     This notice and consent is subject in all respects to the terms of the
Credit Agreement, is irrevocable and shall be effectively only if received by
the Agent no later than July 25, 2007.

                  Very truly yours,    
 
                The Bank of New York    
 
           
 
  By:
Name:   /s/ Donald G. Cassidy, Jr.
 
Donald G. Cassidy, Jr.    
 
  Title:   Vice President    

 